Citation Nr: 1507604	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-46 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for seasonal allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, status post-surgical repair.  

3.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability, including ganglion cysts and degenerative arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent for acne vulgaris, with residual facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  At that time, the RO granted service connection for the left shoulder disability (with a 10 percent disability rating), a left wrist disability (noncompensable) and acne vulgaris (noncompensable).  It denied service connection for allergic rhinitis.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left shoulder impingement syndrome, status post-surgical repair, left wrist disability and acne vulgaris, with residual facial scars, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an October 2008 rating decision, the RO granted 10 percent disability ratings for left wrist disability and acne vulgaris, with residual facial scars, for the entire appeal period.  However, inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to those matters as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his October 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A September 2014 letter informed the Veteran that his hearing was scheduled in October 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left shoulder disability, left wrist disability and acne vulgaris, with residual facial scarring, are more severe than the initial 10 percent rating he received for each disability.  He additionally contends that service connection is warranted for his claimed rhinitis.

Initially, the Board also notes that the Veteran receives VA treatment through the San Antonio VA Medical Center and the most recent treatment records are dated in February 2010.  Therefore, while on remand, any unassociated VA medical records, dated from February 2010 to the present should also be obtained for consideration in the appeal.

As to the increased rating claims, the Veteran last underwent VA examinations for such disabilities in September 2010.  The Board finds that more contemporaneous examinations for each disability, with findings responsive to each applicable rating criterion, are needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Specific to the service-connected acne, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008. 38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).   In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations are inapplicable to his claim.  The Board notes that in addition to the pre-October 2008 criteria for Diagnostic Codes 7800, the December 2010 supplemental statement of the case informed him of the revised criteria pertaining to such Diagnostic Codes.  Even so, the AOJ only applied the pre-October 2008 criteria in the assignment of the 10 percent rating, as evidenced by the reasons and bases provided in the December 2010 supplemental statement of the case and earlier adjudications.  As such, in the readjudication of such issue, the AOJ should only apply the pre-October 2008 rating criteria.

In regards to the claim for service connection for rhinitis, diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities. Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380. 

Given the reported symptoms in service, in conjunction with the Veteran's assertions as to persistence of symptoms since service, the Board finds that an examination is necessary to determine whether the Veteran has a current respiratory disorder related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that although the Veteran underwent a VA examination in June 2008, that VA examiner did not provide an opinion as to the etiology of the disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records from the San Antonio VA medical center, dated from February 2010 to the present, as well as any other applicable records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination by a physician to determine the current nature and etiology of his rhinitis.  The claims folder, to include a copy of this REMAND, must be made available to the examiner for review prior to the examination. After conducting the examination and reviewing the claims folder and any additional evidence obtained on Remand, the examiner should provide a diagnosis for each allergy disorder of the respiratory tract or other respiratory tract pathology found. 

The examiner should clearly identify all current diagnosis(es) for the Veteran's allergic symptoms.  With respect to each diagnosed condition, the examiner should express an opinion, consistent with sound medical principles, that addresses the following:

(a) Did any diagnosed allergic condition(s) pre-exist service?

(b) If the answer to (a) is "yes," did the pre-service condition(s) permanently worsen beyond its natural progression during active service?

(c) If the allergic condition(s) did not exist prior to service, is such condition(s) causally or etiologically related to the symptoms shown in the service treatment records or other evidence of record from service?

In rendering the request opinion, the examiner should specifically consider and discuss the June 2008 VA examination report, and indicate whether the Veteran has seasonal or chronic allergies.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  An explanation for any opinion offered should be provided.

3.  After completion of the above, schedule the Veteran for a VA examination of the service-connected left shoulder and left wrist, to determine the current severity of each disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a)   For the LEFT SHOULDER: The examiner should describe the nature and severity of all manifestations of the Veteran's left shoulder disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should also indicate whether the Veteran has any impairment (such as flail shoulder, false flail joint, fibrous union, dislocation, malunion, or clavicle or scapular impairment), and if so degree and/or frequency of impairment.  If there is any ankylosis of the left shoulder, specify at what degree it is ankylosed.  

(b)   For the LEFT WRIST: The examiner should describe the nature and severity of all manifestations of the Veteran's left wrist disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should also indicate whether there is any ankylosis of the left wrist, and if so, specify at what degree it is ankylosed.  

(c) For BOTH the left shoulder and left wrist: The examiner should also discuss the impact of each disability on his employability.  

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.

4.  After obtaining all outstanding records, the AOJ should schedule a new skin VA examination to determine the current severity and all manifestations of his service-connected acne vulgaris, with residual facial scarring.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in examination report if the claims file was reviewed.

With regard to the Veteran's head, face, and neck, the examiner should determine whether the Veteran's acne vulgaris, with residual facial scarring, has resulted in: (a) acne, and if so, the current severity of it and the amount of the face and neck affected and/or (b) disfigurement of the head, face or neck, with (i) visible or palpable tissue loss; (ii) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (iii) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). Take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3). 

The examiner should also indicate whether the Veteran's scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination. The examiner should also indicate whether any of the scars cause any limitation of the affected part. 

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scar/scarring in the final report of the evaluation, such as those impacting his daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With respect to his claim for an initial compensable rating for his acne vulgaris, with residual scarring, the AOJ is advised that only the pre-October 2008 rating criteria are applicable.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




